COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §               No. 08-19-00290-CR
  STEVEN CHAVEZ,
                                                  §                 Appeal from the
                    Appellant,
                                                  §                41st District Court
  v.
                                                  §             of El Paso County, Texas
  THE STATE OF TEXAS,
                                                  §               (TC# 20170D01512)
                    State.
                                             §
                                           ORDER

       On December 6, 2019, Louis Elias Lopez, Appellant’s retained attorney, filed with this
Court a motion to withdraw as counsel of record and remand to the trial court for an indegency
determination on whether to appoint counsel for purposes of appeal. However, before this Court
considers this motion, it will be necessary for the trial court to conduct a hearing.

        Therefore, it is ORDERED that the trial court conduct a hearing to determine whether
the appellant is entitled to court-appointed counsel or if he wishes to proceed pro se. The trial
court shall enter all necessary orders and/or findings which may include appointing counsel to
represent Appellant on appeal. In the event Appellant elects to proceed pro se, the trial court
shall make Appellant aware of the dangers and disadvantages of self-representation and develop
evidence as to whether appellant’s apparent decision to relinquish benefits associated with
counsel and to proceed pro se is knowingly and intelligently made under Hubbard v. State, 739
S.W.2d 341 (Tex.Crim.App. 1987)

         The trial court shall forward its findings to the District Clerk of El Paso County, Texas,
on or before December 31, 2019. The District Clerk shall prepare and forward a supplemental
clerk’s record containing the findings and any order appointing counsel, and forward the same to
this Court on or before January 9, 2020. Further, the transcription of the hearing shall be
prepared, certified and filed with this Court on or before January 9, 2020.

       IT IS SO ORDERED this 11th day of December, 2019.


                                              PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.